In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-18-00153-CR



           CASEY RAY TILLER, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 196th District Court
                Hunt County, Texas
               Trial Court No. 32,056




      Before Morriss, C.J., Burgess and Stevens, JJ.
                                           ORDER
        Casey Ray Tiller appeals from his conviction of aggravated sexual assault of a child and

the resulting sentence of seventy-five years’ confinement. Tiller’s notice of appeal was filed

August 22, 2018. The clerk’s record was filed September 12, 2018, and the reporter’s record was

filed November 2, 2018, making the appellant’s brief originally due December 3, 2018. This Court

extended that briefing deadline twice, on appellant’s motions, resulting in a final due date of

January 23, 2019. Counsel thereafter filed a third motion seeking an additional extension of the

briefing deadline until February 1, 2019. On January 29, 2019, this Court denied counsel’s third

motion to extend the deadline for filing the appellate brief and ordered counsel to file the brief on

or before February 1, 2019

        Because appellant’s brief has not been filed in the face of our January 29, 2019, order

requiring that it be filed by February 1, we abate this case to the trial court pursuant to Rule 38.8(b)

of the Texas Rules of Appellate Procedure for a status hearing. See TEX. R. APP. P. 38.8(b)(2).

Specifically, the trial court is directed to determine whether Tiller still desires to prosecute this

appeal. Assuming Tiller still desires to prosecute the appeal, the trial court is directed to determine

(1) why Tiller’s appellate brief has not been filed, (2) whether counsel is able to promptly complete

and file the appellate brief, and (3) what circumstances exist, if any, that would mitigate against

the issuance of an order requiring counsel to show cause why she should not be held in contempt

of court for failing to obey our January 29, 2019, order.

        The trial court is directed to make recommendations on how we should proceed in this

matter, with the understanding that our primary goal is to obtain Tiller’s appellate brief as quickly


                                                   2
as possible so that we can move his appeal forward. The trial court may also address any other

matters it deems appropriate. The hearing is to be conducted within fifteen days of the date of this

order.

         The trial court’s findings and recommendations on the issues set forth above shall be

entered into the record of the case and presented to this Court in the form of a supplemental clerk’s

record within fifteen days of the date of the hearing. See TEX. R. APP. P. 38.8(b)(3). The reporter’s

record of the hearing shall also be filed with this Court in the form of a supplemental reporter’s

record within fifteen days of the date of the hearing. See id.

         All appellate timetables are stayed and will resume on our receipt of (1) the appellant’s

brief or (2) the supplemental appellate record.

         IT IS SO ORDERED.



                                                  BY THE COURT

Date: February 12, 2019




                                                  3